Exhibit 10.11

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of July 20, 2006, by and among FBR Capital Markets Corporation, a Virginia
corporation (together with any successor entity thereto, the “Company”), Forest
Holdings (ERISA) LLC (“Crestview ERISA”) and Forest Holdings LLC (“Crestview
LLC” and, together with Crestview ERISA, the “Crestview Holders”).

This Agreement is made pursuant to the terms of that certain Investment
Agreement, dated as of July 19, 2006, by and among the Company and the Crestview
Holders (the “Investment Agreement”) pursuant to which, among other things, the
Crestview Holders have agreed to purchase, and the Company has agreed to sell,
in a direct private placement, an aggregate of 5,172,813 shares of the Company’s
common stock (together with such additional shares of the Company’s common stock
that the Crestview Holders may purchase, including upon exercise of stock
options granted, in accordance with the terms and conditions of the Investment
Agreement or through a private purchase under Rule 144A or another available
exemption from the registration requirements of the Securities Act, the
“Crestview Shares”). In order to induce Crestview to enter into the Investment
Agreement and to purchase the Crestview Shares in accordance with the terms
thereof, the Company has agreed to provide the Crestview Holders with the
registration rights set forth in this Agreement. The execution of this Agreement
is a condition to the closing of the transactions contemplated by the Investment
Agreement.

The closing of the transactions contemplated by the Investment Agreement and the
execution and delivery by the Crestview Holders of this Agreement are also
conditioned on the concurrent closing by the Company of the purchase and sale or
placement of an aggregate of 12,066,667 shares of the Company’s common stock
(plus up to an additional 1,810,000 shares to cover additional allotments, if
any) to third party investors pursuant to the terms of that certain
Purchase/Placement Agreement (the “Purchase/Placement Agreement”), dated as of
July 14, 2006, by and among the Company and FBR. In connection with, and as a
condition to, the offering and sale of such shares of the Company’s common stock
pursuant to the terms and conditions of the Purchase/Placement Agreement (the
“Concurrent Offering”), the Company has agreed to provide the registration
rights to the holders of the shares of the Company’s common stock issued and
sold in the Concurrent Offering as set forth in that certain Registration Rights
Agreement, dated of even date herewith, by and between the Company and FBR (as
it may be amended from time to time, the “Concurrent Registration Rights
Agreement”). A copy of the Concurrent Registration Rights Agreement is attached
hereto as Exhibit A.

The Company and the Crestview Holders have agreed that the Crestview Holders
shall have registration rights that are at least as favorable to the Crestview
Holders as the registration rights provided to the purchasers of the Company’s
common stock in the Concurrent Offering as set forth in the Concurrent
Registration Rights Agreement, as well as certain additional demand and
piggy-back registration rights that are set forth herein.

All capitalized terms not defined in this Agreement shall have the same meaning
as defined under the Concurrent Registration Rights Agreement.



--------------------------------------------------------------------------------

AGREEMENT

Therefore, the parties agree as follows:

 

1. Registration Rights Under the Concurrent Registration Rights Agreement

(a) In order to ensure that the Crestview Holders shall have registration rights
with respect to the Crestview Shares that are at least as favorable as the
registration rights provided to the purchasers of the Company’s common stock in
the Concurrent Offering as set forth in the Concurrent Registration Rights
Agreement, the parties agree that, except as provided in the second sentence of
the lead in to Section 2, the Crestview Shares (upon original issuance thereof
and at all times subsequent thereto, including upon the transfer thereof by the
original holder or any subsequent holder and any shares or other securities
issued in respect of such Registrable Shares by reason of or in connection with
any stock dividend, stock distribution, stock split, purchase in any rights
offering or in connection with any exchange for or replacement of such
Registrable Shares or any combinations of shares, recapitalization, merger or
consolidation, or any other equity securities issued pursuant to any other pro
rata distribution with respect to the Common Stock) shall be deemed to be
Registrable Shares as defined in Section 1 of the Concurrent Registration Rights
Agreement and the Crestview Holders shall be deemed to be Holders as that term
is defined in Section 1 of the Concurrent Registration Rights Agreement. As a
result, the Crestview Holders shall have the same registration rights and other
rights with respect to the Crestview Shares that the Holders of Registrable
Shares have under the Concurrent Registration Rights Agreement with respect to
the Registrable Shares thereunder as if the Crestview Holders were parties to
the Concurrent Registration Rights Agreement.

(b) This Agreement hereby incorporates by reference all of the terms and
provisions set forth in the Concurrent Registration Rights Agreement attached
hereto as Exhibit A that are necessary in order to ensure that the Crestview
Holders shall have or be subject to the same rights, obligations and procedural
requirements with respect to any registration of the Crestview Shares that apply
to the Holders of Registrable Shares under the Concurrent Registration Rights
Agreement.

 

2. Additional Demand Registration Rights

In addition to the registration rights provided to the Crestview Holders under
Section 1 above, the Company hereby agrees to provide the Crestview Holders with
the following additional demand registration rights to the extent the Crestview
Shares are not registered pursuant to the provisions of Section 1 above. For
purposes of this Section 2, the Crestview Shares shall be deemed to be
Registrable Shares regardless of whether the Crestview Shares are saleable under
Rule 144(k) promulgated by the Commission pursuant to the Securities Act of
1933, as amended, (the “Securities Act”).

(a) Requests for Registration. Commencing on the first anniversary of the date
of this Agreement, the Crestview Holders shall have the rights specified in
Section 2(b) below to request registration for disposition in accordance with
the intended method or methods of disposition stated in such request under the
Securities Act of all or any portion of the Crestview Shares on Form S-1 or any
successor form of registration statement (“Long-Form

 

2



--------------------------------------------------------------------------------

Registrations”), and the Crestview Holders shall have the rights specified in
Section 2(c) below to request registration for disposition in accordance with
the intended method or methods of disposition stated in such request under the
Securities Act of all or any portion of the Crestview Shares on Form S-3
(including pursuant to Rule 415 under the Securities Act) or any successor form
of registration statement (“Short-Form Registrations”), if available. All
registrations requested pursuant to this Section 2 are referred to herein as
“Demand Registrations.” Each request for a Demand Registration shall specify the
approximate number of securities requested to be registered and the anticipated
per share price range for such offering.

(b) Long-Form Registrations. The Crestview Holders shall be entitled to request
two Long-Form Registrations in which the Company shall pay all Registration
Expenses; provided, however, that the aggregate gross proceeds of the securities
requested to be registered in any Long-Form Registration must equal at least $15
million or, if the aggregate gross proceeds attributable to the remaining
Crestview Shares then held by the Crestview Holders is less than $15 million,
such lesser amount. A registration shall not count as one of the permitted Long
Form Registrations hereunder unless the Crestview Holders are able to register
and sell at least 75% of the securities the Crestview Holders requested to be
included in such registration; provided, however, that in any event the Company
shall pay all Registration Expenses in connection with any registration
initiated as a permitted Long-Form Registration whether or not it has become
effective and whether or not such registration is counted as one of the
permitted Long-Form Registrations. All Long-Form Registrations shall be
underwritten registrations.

(c) Short-Form Registrations. In addition to the Long-Form Registrations
provided pursuant to Section 2(b), commencing on the date that the Company
becomes eligible to use Form S-3 or any successor short-form of registration
statement, the Crestview Holders shall be entitled to request an unlimited
number of Short-Form Registrations in which the Company shall pay all
Registration Expenses; provided, however, that the aggregate gross proceeds of
the securities requested to be registered in any Short-Form Registration must
equal at least $15 million or, if the aggregate gross proceeds attributable to
the remaining Crestview Shares then held by the Crestview Holders is less than
$15 million, such lesser amount. Demand Registrations shall be Short-Form
Registrations whenever the Company is permitted to use Form S-3 or any successor
short form of registration statement.

(d) Underwriter Cut-Backs in Demand Registrations. The Company shall not include
in any Demand Registration any securities pursuant to one or more written
registration rights agreements granting the holders of such securities the right
to have their securities registered in such Demand Registration without the
prior written consent of the Crestview Holders. The Company shall have the
right, without the need for any approval of the Crestview Holders, to grant to
any person the right to request the Company to register any equity securities of
the Company, or any securities, options, or rights convertible or exchangeable
into or exercisable for such securities so long as such rights do not adversely
affect the rights of the Crestview Holders hereunder. If a Demand Registration
is an underwritten offering and the managing underwriters advise the Company in
writing that, in their opinion, the number of Crestview Shares and other
permitted registrable securities requested to be included in such offering
exceeds the number that can be sold therein without adversely affecting the
marketability of the offering, then the Company shall have the right to reduce
the number of securities requested to be included in such Demand Registration in
the following order of priority: first, securities requested to be included

 

3



--------------------------------------------------------------------------------

by holder of securities other than the Crestview Shares shall be reduced pro
rata among all such holders who have requested that their securities be included
in such Demand Registration on the basis of the number of securities requested
to be included in such Demand Registration by each such holder and, second,
Crestview Shares requested to be included by holders of the Crestview Shares
shall be reduced pro rata among all such holders of Crestview Shares who have
requested that their Crestview Shares be included in such Demand Registration on
the basis of the number of Crestview Shares requested to be included in such
Demand Registration by each such holder, such that in each case the total number
of securities registered in such offering can, in the opinion of such
underwriters, be sold in an orderly manner within the price range specified for
such offering.

(e) Restrictions on Long-Form Registrations. The Company shall not be obligated
to effect any Demand Registration within 90 days after the effective date of a
previous Demand Registration or a previous registration in which the Crestview
Holders were given piggy-back rights pursuant to Section 3 hereof and in which
there was no reduction in the number of Registrable Securities requested to be
included. If the Board of Directors of the Company in good faith determines that
the filing or effectiveness of a registration statement in connection with any
requested Demand Registration would be reasonably likely to materially and
adversely affect any material contemplated acquisition, divestiture, registered
primary offering or other transaction as to which the Company has then taken
substantial steps, or would require disclosure of facts or circumstances which
disclosure would be reasonably likely to materially and adversely affect any
material contemplated acquisition, divestiture, registered primary offering or
other transaction as to which the Company has then taken or expects to take in
the immediate future substantial steps, then the Company may delay such
registration for a period of up to 180 days so long as the Company is still
pursuing the transaction that allowed such delay (it being agreed that the
Company may not delay requested registrations pursuant to this clause (e) for
more than an aggregate of 180 days during any 360 consecutive days).

(f) Selection of Underwriters. The Company shall have the right to select the
investment banker(s) and manager(s) reasonably acceptable to the Crestview
Holders to administer any offering under a Demand Registration; provided, that
the parties hereto agree that Friedman, Billings, Ramsey & Co., Inc. shall be
reasonably acceptable to the Crestview Holders.

(g) Revocation of Registration Request. The Initial Crestview Holders may, at
any time prior to the effective date of the registration statement relating to
any requested registration under this Section 2, revoke such request, without
liability to any Crestview Holder, by providing a written notice to the Company
revoking such request.

(h) Effectiveness of Registrations. Notwithstanding any other provision of this
Agreement to the contrary, a registration pursuant to this Section 2 shall not
be deemed to have been effected (and, therefore, rights of a Crestview Holder
shall be deemed not to have been exercised for purposes of this Section 2)
(i) unless such registration has become effective, (ii) if, after such
registration has become effective, such registration is interfered with by any
stop order, injunction or other order or requirement of the Commission or other
governmental agency or court for any reason other than a misrepresentation or an
omission by such Crestview Holder and, as a result thereof, the Registrable
Shares requested to be registered cannot be completely distributed in accordance
with the plan of distribution set forth in the related registration

 

4



--------------------------------------------------------------------------------

statement or (iii) if the conditions to closing specified in any purchase
agreement or underwriting agreement entered into in connection with such
registration are not satisfied or waived other than solely by reason of some act
or omission by such Crestview Holder.

(i) Cooperation of the Company and Appropriate Officers. If the Company is
required to effect the registration of any Registrable Shares under the
Securities Act as provided in this Section 2, the Company shall as promptly as
practicable have appropriate officers of the Company (i) attend any “road shows”
and analyst and investor presentations scheduled in connection with any such
registration and (ii) use its reasonable best efforts to cooperate as reasonably
requested by the Crestview Holders in the marketing of the Registrable
Securities, and all reasonable out-of-pocket costs and expenses incurred by the
Company or such officers in connection with such attendance or cooperation shall
be paid by the Company.

(j) Registration Procedures and Other Rights and Obligations Incorporated by
Reference. The parties agree that, to the extent not addressed in this
Agreement, all of the registration procedures and related rights, obligations
and requirements set forth in the Concurrent Registration Rights Agreement shall
apply to any registration of the Crestview Shares under this Section 2 to the
extent such registration procedures and related rights, obligations and
requirements can reasonably be so applied.

 

3. Piggyback Registrations

In addition to the registration rights provided to the Crestview Holders under
Section 1 and Section 2 above, the Company hereby agrees to provide the
Crestview Holders with the following additional piggyback registration rights to
the extent the Crestview Shares are not registered pursuant to the provisions of
Section 1 or Section 2 above.

(a) Right to Piggyback. Whenever the Company proposes to register any of its
securities (including any proposed registration of the Company’s securities by
any third party) under the Securities Act (other than in connection with (i) any
registration pursuant to Section 1 or Section 2 of this Agreement,
(ii) registrations on Form S-4, S-8 or any successor or similar forms, (iii) a
registration relating to a reorganization of the Company or other transaction
under Rule 145 of the Securities Act, (iv) in connection with a registration on
any form that does not include substantially the same information as would be
required to be included in a registration statement covering the sale of the
Crestview Shares or (v) a registration in which the only securities being
registered are common stock issuable upon conversion of debt securities that are
also being registered) and the registration form to be used may be used for the
registration of the Crestview Shares (a “Piggyback Registration”), the Company
shall give prompt written notice (and in any event within three business days
after its receipt of notice of any exercise of demand registration rights other
than under this Agreement) to the Crestview Holders of its intention to effect
such a registration and shall include in such registration all Crestview Shares
with respect to which the Company has received written requests from the
Crestview Holders for inclusion therein within 20 days after the receipt of the
Company’s notice. The Company’s notice shall state the last day on which the
Crestview Holders and the holders of any other registrable securities that have
similar piggyback rights may request inclusion in the registration.

 

5



--------------------------------------------------------------------------------

(b) Piggyback Expenses. The Registration Expenses of the Company and the
Crestview Holders shall be paid by the Company in all Piggyback Registrations.

(c) Priority and Underwriter Cut-backs in Piggyback Registrations. If a
Piggyback Registration is part of an underwritten primary registration on behalf
of the Company, and the managing underwriters advise the Company in writing
that, in their opinion, the number of securities requested to be included in
such registration exceeds the number which can be sold therein without adversely
affecting the marketability of the offering, then the Company shall include in
such registration (i) first, the securities the Company proposes to sell, and
(ii) second, the registrable securities requested to be included in such
registration, including but not limited to any Crestview Shares, subject to
reduction of the total number of such secondary securities pro rata among such
holders on the basis of the number of registrable securities requested to be
included in such registration by all such holders in order to ensure that that
the total number of securities registered in such offering can be sold in an
orderly manner within the price range specified for such offering.

(d) Selection of Underwriters. The Company shall have the right to select the
investment banker(s) and manager(s) to administer any offering that includes a
Piggyback Registration.

(e) Other Registrations. If the Company has previously filed a registration
statement for an underwritten offering with respect to Crestview Shares pursuant
to Section 1, Section 2 or this Section 3, and if such previous registration has
not been withdrawn or abandoned, then the Company shall not be obligated to file
or cause to be effected any other registration of any of its equity securities
or securities convertible or exchangeable into or exercisable for its equity
securities under the Securities Act (except on Form S-8 or any successor form),
whether on its own behalf or at the request of any holder or holders of such
securities, until a period of at least 90 days has elapsed from the effective
date of such previous registration.

(f) Registration Procedures and Other Rights and Obligations Incorporated by
Reference. The parties agree that, to the extent not addressed in this
Agreement, all of the registration procedures and related rights, obligations
and requirements set forth in the Concurrent Registration Rights Agreement shall
apply to any registration of the Crestview Shares under this Section 3 to the
extent such registration procedures and related rights, obligations and
requirements can reasonably be so applied.

 

4. Notices under Concurrent Registration Rights Agreement

Notwithstanding anything to the contrary contained herein, to the extent that
FBR, as representative of the Holders of Registrable Shares under the Concurrent
Registration Rights Agreement, is entitled to receive any notice from the
Company on behalf of the Holders thereunder, the Company shall provide the same
notice directly and concurrently to the Crestview Holders.

 

5. Selling Shareholders’ Counsel for Crestview Holders.

Notwithstanding anything to the contrary contained herein or in the Concurrent
Registration Rights Agreement, the parties understand and agree that the
Crestview Holders shall

 

6



--------------------------------------------------------------------------------

have the right to engage Davis Polk & Wardwell as their counsel in connection
with any registration of the Crestview Shares pursuant to Sections 2 or 3 of
this Agreement, and the fees and expenses of such counsel up to $75,000 shall be
included in Registration Expenses.

 

6. Miscellaneous

(a) Remedies; Indemnification and Contribution. With respect to any registration
of the Crestview Shares pursuant to this Agreement, the Crestview Holders shall
be entitled to all of the remedies to which Holders under the Concurrent
Registration Rights Agreement are entitled in accordance with the terms thereof,
including but not limited to the rights and remedies set forth in Section 6 of
the Concurrent Registration Rights Agreement under the caption “Indemnification
and Contribution.”

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to or departures from the provisions hereof may not be
given, without the written consent of the Company and the Crestview Holders.

(c) Notices. All notices and other communications, provided for or permitted
hereunder shall be made in writing by delivered by facsimile (with receipt
confirmed), overnight courier or registered or certified mail, return receipt
requested, or by telegram

 

  (i) if to the Crestview Holders:

c/o Crestview Capital Partners, L.P.

667 Madison Avenue

New York, NY 10021

Attention: Jacob Capps

Telecopy Number: (212) 907-0750

with a copy to:

Davis Polk & Wardwell

450 Lexington Avenue

New York, NY 10017

Attention: Carole Schiffman, Esq.

Telecopy Number: (212) 450-3800

and

 

  (ii) if to the Company, at the offices of the Company at:

1001 Nineteenth Street, North

Arlington, Virginia 22209

Attention: General Counsel

facsimile: 703-469-1140

 

7



--------------------------------------------------------------------------------

with a copy to:

Hunton & Williams LLP

951 East Byrd Street

Richmond, Virginia 23219

Attention: Daniel M. LeBey, Esq.

facsimile: 804-788-8218

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties hereto,
including, without limitation and without the need for an express assignment or
assumption, subsequent holders of the Crestview Shares for so long as such
shares are Registrable Shares. Notwithstanding the preceding sentence, for so
long as any of the Crestview Shares are Registrable Shares, the Company shall
not, without the prior written consent of the holders of a majority of such
Crestview Shares, assign any of its rights or obligations under this Agreement,
other than in connection with any merger, consolidation or share exchange, any
sale of all or substantially all of the outstanding shares of capital stock or
assets of the Company or any other similar business combination transaction.

(e) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(f) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(g) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY STATE COURT IN THE STATE OF NEW YORK OR ANY FEDERAL COURT
SITTING IN NEW YORK IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, AND IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(h) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL

 

8



--------------------------------------------------------------------------------

PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

(i) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties hereto that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

(j) Entire Agreement; Conflicts between this Agreement and the Concurrent
Registration Rights Agreement. This Agreement, together with the Concurrent
Registration Rights Agreement, is intended by the parties hereto as a final,
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and therein. In
the event of a conflict between the provisions of this Agreement and the
Concurrent Registration Rights Agreement, the provisions of this Agreement shall
control.

(k) Adjustments for Stock Splits, etc. Whenever in this Agreement there is a
reference to a specific number of shares, then upon the occurrence of any
subdivision, combination or stock dividend of such shares, the specific number
of shares so referenced in this Agreement shall automatically be proportionately
adjusted to reflect the effect of such subdivision, combination or stock
dividend.

(l) Survival. This Agreement is intended to survive the consummation of the
transactions contemplated by the Purchase/Placement Agreement and the Investment
Agreement. The indemnification and contribution obligations of the Company under
Section 6 of the Concurrent Registration Rights Agreement, which are
incorporated by reference herein and deemed to be a part hereof, shall survive
the termination of the Company’s obligations under this Agreement.

(m) Attorneys’ Fees. In any action or proceeding brought to enforce any
provision of this Agreement, or where any provision hereof is validly asserted
as a defense, the prevailing party, as determined by the court, shall be
entitled to recover its reasonable attorneys’ fees in addition to any other
available remedy.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

FBR CAPITAL MARKETS CORPORATION By:   /s/ William J. Ginivan

Name:

  William J. Ginivan

Title:

  SVP, General Counsel and Secretary FOREST HOLDINGS LLC By:   /s/ Thomas S.
Murphy, Jr.

Name:

  Thomas S. Murphy, Jr.

Title:

  President FOREST HOLDINGS (ERISA) LLC By:   /s/ Thomas S. Murphy, Jr.

Name:

  Thomas S. Murphy, Jr.

Title:

  President

 

10



--------------------------------------------------------------------------------

EXHIBIT A

CONCURRENT REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of July 20, 2006, by and between FBR Capital Markets Corporation, a Virginia
corporation (together with any successor entity thereto, the “Company”), and
Friedman, Billings, Ramsey & Co., Inc., a Delaware corporation (“FBR”), for the
benefit of FBR, the purchasers of the Company’s common stock, par value $0.001
per share, as participants (“Participants”) in the private placement by the
Company of shares of its common stock (the “Private Placement”), and the direct
and indirect transferees of FBR, and each of the Participants.

This Agreement is made pursuant to the Purchase/Placement Agreement (the
“Purchase/Placement Agreement”), dated as of July 14, 2006, by and among the
Company and FBR in connection with the purchase and sale or placement of an
aggregate of 12,066,667 shares of the Company’s common stock (plus an additional
1,810,000 shares to cover additional allotments, if any). In order to induce FBR
to enter into the Purchase/Placement Agreement, the Company has agreed to
provide the registration rights provided for in this Agreement to FBR, the
Participants, and their respective direct and indirect transferees. The
execution of this Agreement is a condition to the closing of the transactions
contemplated by the Purchase/Placement Agreement.

The parties hereby agree as follows:

 

1. Definitions

As used in this Agreement, the following terms shall have the following
meanings:

Accredited Investor Shares: Shares initially sold by the Company to “accredited
investors” (within the meaning of Rule 501(a) promulgated under the Securities
Act) as Participants.

Agreement: As defined in the preamble.

Affiliate: As to any specified Person, (i) any Person directly or indirectly
owning, controlling or holding, with power to vote, ten percent or more of the
outstanding voting securities of such other Person, (ii) any Person ten percent
or more of whose outstanding voting securities are directly or indirectly owned,
controlled or held, with power to vote, by such other Person, (iii) any Person
directly or indirectly controlling, controlled by or under common control with
such other Person, (iv) any executive officer, director, trustee or general
partner of such Person and (v) any legal entity for which such Person acts as an
executive officer, director, trustee or general partner. An indirect
relationship shall include circumstances in which a Person’s spouse, children,
parents, siblings or mother-, father-, sister- or brother-in-law is or has been
associated with a Person. For purposes of Section 9, 10(b) and 10(j) of this
Agreement, Forest Holdings LLC and Forest Holdings (ERISA) LLC shall not be
deemed to be Affiliates of the Company.

Business Day: With respect to any act to be performed hereunder, each Monday,
Tuesday, Wednesday, Thursday and Friday that is not a day on which banking
institutions in New York, New York or other applicable places where such act is
to occur are authorized or obligated by applicable law, regulation or executive
order to close.

Closing Date: July 20, 2006 or such other time or such other date as FBR and the
Company may agree.

Commission: The Securities and Exchange Commission.

Common Stock: The common stock, par value $0.001 per share, of the Company.

 



--------------------------------------------------------------------------------

Company: As defined in the preamble.

Controlling Person: As defined in Section 6(a) hereof.

End of Suspension Notice: As defined in Section 5(b) hereof.

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated by the Commission pursuant thereto.

FBR: As defined in the preamble.

FBR Group: As defined in Section 2(f) hereof.

Filing Deadline: As defined in Section 2(f) hereof.

Filing Default: As defined in Section 2(f) hereof.

Holder: Each record owner of any Registrable Shares from time to time, including
FBR and its Affiliates.

Indemnified Party: As defined in Section 6(c) hereof.

Indemnifying Party: As defined in Section 6(c) hereof.

IPO: As defined in Section 2(b) hereof.

IPO Registration Statement: As defined in Section 2(b) hereof.

Liabilities: As defined in Section 6(a) hereof.

NASD: The National Association of Securities Dealers, Inc.

No Objections Letter: As defined in Section 4(t) hereof.

Offering Memorandum: The Offering Memorandum of the Company dated July 14, 2006
pursuant to which the Rule 144A Shares, the Regulation S Shares and the
Accredited Investor Shares are offered and sold.

Participant: As defined in the preamble.

Person: An individual, partnership, corporation, trust, unincorporated
organization, government or agency or political subdivision thereof, or any
other legal entity.

Private Placement: As defined in the preamble.

Proceeding: An action, claim, suit or proceeding (including without limitation,
an investigation or partial proceeding, such as a deposition), whether commenced
or, to the knowledge of the Person subject thereto, threatened.

Prospectus: The prospectus included in any Registration Statement, including any
preliminary prospectus, and all other amendments and supplements to any such
prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference, if any, in such
prospectus.

Purchase/Placement Agreement: As defined in the preamble.



--------------------------------------------------------------------------------

Purchaser Indemnitee: As defined in Section 6(a) hereof.

Registrable Shares: The Rule 144A Shares, the Accredited Investor Shares and the
Regulation S Shares, upon original issuance thereof, and at all times subsequent
thereto, including upon the transfer thereof by the original holder or any
subsequent holder and any shares or other securities issued in respect of such
Registrable Shares by reason of or in connection with any stock dividend, stock
distribution, stock split, purchase in any rights offering or in connection with
any exchange for or replacement of such Registrable Shares or any combination of
shares, recapitalization, merger or consolidation, or any other equity
securities issued pursuant to any other pro rata distribution with respect to
the Common Stock, until, in the case of any such Rule 144A Share, Accredited
Investor Share or Regulation S Share, the earliest to occur of (i) the date on
which it has been registered effectively pursuant to the Securities Act and
disposed of in accordance with the Registration Statement relating to it,
(ii) the date on which either it is distributed to the public pursuant to Rule
144 (or any similar provision then in effect) or is saleable pursuant to Rule
144(k) promulgated by the Commission pursuant to the Securities Act or (iii) the
date on which it is sold to the Company.

Registration Expenses: Any and all expenses incident to the performance of or
compliance with this Agreement, including, without limitation: (i) all
Commission, securities exchange, NASD registration, listing, inclusion and
filing fees, (ii) all fees and expenses incurred in connection with compliance
with international, federal or state securities or blue sky laws (including,
without limitation, any registration, listing and filing fees and reasonable
fees and disbursements of counsel in connection with blue sky qualification of
any of the Registrable Shares and the preparation of a blue sky memorandum and
compliance with the rules of the NASD), (iii) all expenses in preparing or
assisting in preparing, word processing, duplicating, printing, delivering and
distributing any Registration Statement, any Prospectus, any amendments or
supplements thereto, any underwriting agreements, securities sales agreements,
certificates and any other documents relating to the performance under and
compliance with this Agreement, (iv) all fees and expenses incurred in
connection with the listing or inclusion of any of the Registrable Shares on any
securities exchange or The Nasdaq Stock Market pursuant to Section 4(n) of this
Agreement, (v) the fees and disbursements of counsel for the Company and of the
independent public accountants of the Company (including, without limitation,
the expenses of any special audit and “cold comfort” letters required by or
incident to such performance), (vi) reasonable fees and disbursements of Hogan &
Hartson L.L.P., as counsel for the Holders, or other counsel reasonably
acceptable to the Company, selected by the Holders holding a majority of the
Registrable Shares (such counsel, “Selling Holders’ Counsel”) and (vii) any fees
and disbursements customarily paid in issues and sales of securities (including
the fees and expenses of any experts retained by the Company in connection with
any Registration Statement); provided, however, that Registration Expenses shall
exclude brokers’ or underwriters’ discounts and commissions, if any, relating to
the sale or disposition of Registrable Shares by a Holder.

Registration Statement: Any registration statement of the Company that covers
the resale of Registrable Shares pursuant to the provisions of this Agreement,
including the Prospectus, amendments and supplements to such registration
statement or Prospectus, including pre- and post-effective amendments, all
exhibits thereto and all material incorporated by reference or deemed to be
incorporated by reference, if any, in such registration statement.

Regulation S: Regulation S (Rules 901-904) promulgated by the Commission under
the Securities Act, as such rules may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission as a replacement
thereto having substantially the same effect as such regulation.

Regulation S Shares: Shares initially resold by FBR pursuant to the
Purchase/Placement Agreement to “non-U.S. persons” (in accordance with
Regulation S) in an “offshore transaction” (in accordance with Regulation S).



--------------------------------------------------------------------------------

Rule 144: Rule 144 promulgated by the Commission pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.

Rule 144A: Rule 144A promulgated by the Commission pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.

Rule 144A Shares: Shares initially resold by FBR pursuant to the
Purchase/Placement Agreement to “qualified institutional buyers” (as such term
is defined in Rule 144A).

Rule 158: Rule 158 promulgated by the Commission pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.

Rule 174: Rule 174 promulgated by the Commission pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.

Rule 415: Rule 415 promulgated by the Commission pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.

Rule 424: Rule 424 promulgated by the Commission pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.

Rule 429: Rule 429 promulgated by the Commission pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.

Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.

Shares: The shares of Common Stock being offered and sold pursuant to the terms
and conditions of the Purchase/Placement Agreement.

Shelf Registration Statement: As defined in Section 2(a) hereof.

Suspension Event: As defined in Section 5(b) hereof.

Suspension Notice: As defined in Section 5(b) hereof.

Underwritten Offering: A sale of securities of the Company to an underwriter or
underwriters for reoffering to the public.

 

2. Registration Rights

(a) Mandatory Shelf Registration. As set forth in Section 4 hereof, the Company
agrees to file with the Commission no later than the date that is 120 days after
the Closing Date a shelf Registration Statement on Form S-1 or such other form
under the Securities Act then available to the Company providing for the resale
of any Registrable Shares pursuant to Rule 415 from time to time by the Holders
(a “Shelf Registration Statement”).

 



--------------------------------------------------------------------------------

The Company shall use its commercially reasonable efforts to cause such Shelf
Registration Statement to be declared effective by the Commission as soon as
practicable after the date on which such Shelf Registration Statement is first
filed with the Commission; provided that, if the Company files an IPO
Registration Statement (as defined herein) prior to or after the filing of such
Shelf Registration Statement but before such Shelf Registration Statement is
declared effective by the Commission, the Company shall use its commercially
reasonable efforts to cause such Shelf Registration Statement to become
effective no later than 60 days after the effectiveness of the IPO Registration
Statement. Any Shelf Registration Statement shall provide for the resale from
time to time, and pursuant to any method or combination of methods legally
available (including, without limitation, an Underwritten Offering, a direct
sale to purchasers or a sale through brokers or agents, which may include sales
over the Internet) by the Holders of any and all Registrable Shares.

(b) IPO Registration. If the Company proposes to file a registration statement
on Form S-1 or such other form under the Securities Act (the “IPO Registration
Statement”) providing for the underwritten initial public offering of shares of
Common Stock (the “IPO”), the Company will notify each Holder, within five
(5) Business Days after the date on which the IPO Registration Statement is
first filed with the Commission, of the filing and afford each Holder an
opportunity to include in the IPO Registration Statement all or any part of the
Registrable Shares then held by such Holder. Each Holder desiring to include in
the IPO Registration Statement all or part of the Registrable Shares held by
such Holder shall, within twenty (20) days after receipt of the above-described
notice from the Company, so notify the Company in writing, and in such notice
shall inform the Company of the number of Registrable Shares such Holder wishes
to include in the IPO Registration Statement. Any election by any Holder to
include any Registrable Shares in the IPO Registration Statement will not affect
the inclusion of such Registrable Shares in the Shelf Registration Statement
until such Registrable Shares have been sold under the IPO Registration
Statement.

(i) Right to Terminate IPO Registration. The Company shall have the right to
terminate or withdraw the IPO Registration Statement initiated by it referred to
in this Section 2(b) prior to the effectiveness of such registration whether or
not any Holder has elected to include Registrable Shares in such registration.

(ii) Selection of Underwriter. The Company shall have the sole right to select
the managing underwriter(s) for its initial public offering, regardless of
whether any Registrable Shares are included in the IPO Registration Statement or
otherwise.

(iii) Shelf Registration not Impacted by IPO Registration Statement. The
Company’s obligation to file the Shelf Registration Statement pursuant to
Section 2(a) hereof shall not be affected by the filing or effectiveness of the
IPO Registration Statement.

(c) Underwriting. The Company shall advise all Holders of the underwriter for
the Underwritten Offering proposed under the IPO Registration Statement. The
right of any such Holder’s Registrable Shares to be included in the IPO
Registration Statement pursuant to Section 2(b) shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Shares in the underwriting to the extent provided herein. All
Holders proposing to distribute their Registrable Shares through such
underwriting shall enter into an underwriting agreement in customary form with
the managing underwriter(s) selected for such underwriting and complete and
execute any questionnaires, powers of attorney, indemnities, securities escrow
agreements and other documents reasonably required under the terms of such
underwriting, and furnish to the Company such information as the Company may
reasonably request in writing for inclusion in the Registration Statement;
provided, however, that no Holder shall be required to make any representations
or warranties to or agreements with the Company or the underwriters other than
representations, warranties or agreements regarding such Holder and such
Holder’s intended method of distribution and any other representation required
by law or reasonably requested by the underwriters. Notwithstanding any other
provision of this Agreement, if the managing underwriter(s) determine(s) in good
faith that marketing factors require a limitation on the number of shares to be
included, then the managing underwriter(s) may exclude shares (including
Registrable Shares) from the IPO Registration Statement and Underwritten
Offering, and any shares included in such IPO Registration

 



--------------------------------------------------------------------------------

Statement and Underwritten Offering shall be allocated first, to the Company,
and second, to each of the Holders requesting inclusion of their Registrable
Shares in such IPO Registration Statement (on a pro rata basis based on the
total number of Registrable Shares then held by each such Holder who is
requesting inclusion); provided, however, that the number of Registrable Shares
to be included in the IPO Registration Statement shall not be reduced unless all
other securities of the Company held by (i) officers, directors, other employees
of the Company and consultants; and (ii) other holders of the Company’s capital
stock with registration rights that are inferior (with respect to such
reduction) to the registration rights of the Holders set forth herein, are first
entirely excluded from the underwriting and registration; provided, further,
however, that Holders of Registrable Shares shall be permitted to include
Registrable Shares comprising at least 25% of the total securities included in
the Underwritten Offering proposed under the IPO Registration Statement.

If any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw therefrom by written notice to the Company and the
underwriter, delivered at least five (5) Business Days prior to the date of the
preliminary prospectus printed for use in the road show in connection with the
IPO. Any Registrable Shares excluded or withdrawn from such underwriting shall
be excluded and withdrawn from the registration.

(d) Form S-3. As soon as the Company becomes eligible to use Form S-3, any
Holder shall have the right, upon written request, to require the Company to
file a Registration Statement on Form S-3, with respect to any Registrable
Shares owned by it, unless and until the Registrable Shares owned by such Holder
would otherwise be eligible to be sold under a previously effective Registration
Statement. Such Form S-3 shall be treated as a Shelf Registration Statement for
purposes of this Agreement, except that the initial filing requirement for a
Shelf Registration Statement (i.e., on or prior to a date 120 days after the
Closing Date) shall not apply to such Form S-3, which instead shall be filed as
soon as reasonably practicable after the written request shall have been
received by the Company.

(e) Expenses. The Company shall pay all Registration Expenses in connection with
the registration of the Registrable Shares pursuant to this Agreement. Each
Holder participating in a registration pursuant to this Section 2 shall bear
such Holder’s proportionate share (based on the total number of Registrable
Shares sold in such registration) of all discounts and commissions payable to
underwriters or brokers in connection with a registration of Registrable Shares
pursuant to this Agreement.

(f) Failure to Timely File Registration Statement. Subject to Section 2(a), if
the Company does not file a Registration Statement registering the resale of the
Registrable Shares within 120 days after the Closing Date (the “Filing
Deadline”), other than as a result of the Commission being unable to accept such
filings (a “Filing Default”), the quarterly installment of the Fee (as defined
in the Management Services Agreement, dated as of             , 2006, by and
between the Company and Friedman, Billings, Ramsey Group, Inc. (“FBR Group”))
shall be reduced as follows:

(1) by 0.0056 times the Company’s pre-tax quarterly earnings for each of the
first 30 days after the Filing Deadline that occurs during such quarterly period
during which the Filing Default continues.

(2) by 0.0111 times the Company’s pre-tax quarterly earnings for each of the
31st—60th days after the Filing Deadline that occurs during such quarterly
period during which the Filing Default continues.

(3) by 0.0167 times the Company’s pre-tax quarterly earnings for each day from
and after the 61st day after the Filing Deadline that occurs during such
quarterly period during which the Filing Default continues.

 



--------------------------------------------------------------------------------

3. Rules 144 and 144A Reporting

With a view to making available the benefits of certain rules and regulations of
the Commission that may at any time permit the resale of the Registrable Shares
to the public without registration, the Company agrees to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times after the
effective date of the first registration under the Securities Act filed by the
Company for an offering of its securities to the general public;

(b) use commercially reasonable efforts to file with the Commission in a timely
manner all reports and other documents required to be filed by the Company under
the Securities Act and the Exchange Act (at any time after it has become subject
to such reporting requirements);

(c) so long as a Holder owns any Registrable Shares, if the Company is not
required to file reports and other documents under the Securities Act and the
Exchange Act, it will make available other information as required by, and so
long as necessary to permit sales of Registrable Shares pursuant to, Rule 144 or
Rule 144A, and in any event shall make available (either by mailing a copy
thereof, by posting on the Company’s website, or by press release) to each
Holder a copy of:

(i) the Company’s annual consolidated financial statements (including at least
balance sheets, statements of profit and loss, statements of stockholders’
equity and statements of cash flows) prepared in accordance with U.S. generally
accepted accounting principles, accompanied by an audit report of the Company’s
independent accountants, no later than ninety (90) days after the end of each
fiscal year of the Company; and

(ii) the Company’s unaudited quarterly financial statements (including at least
balance sheets, statements of profit and loss, statements of stockholders’
equity and statements of cash flows) prepared in a manner consistent with the
preparation of the Company’s annual financial statements, no later than
forty-five (45) days after the end of each fiscal quarter of the Company; and

(d) so long as a Holder owns any Registrable Shares, to furnish to the Holder
promptly upon request (i) a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 (at any time after ninety
(90) days after the effective date of the first registration statement filed by
the Company for an offering of its securities to the general public), and of the
Securities Act and the Exchange Act (at any time after it has become subject to
the reporting requirements of the Exchange Act), (ii) a copy of the most recent
annual or quarterly report of the Company, and (iii) such other reports and
documents of the Company, and take such further actions, as a Holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing a Holder to sell any such Registrable Shares without
registration.

 

4. Registration Procedures

In connection with the obligations of the Company with respect to any
registration pursuant to this Agreement, the Company shall use its commercially
reasonable efforts to effect or cause to be effected the registration of the
Registrable Shares under the Securities Act to permit the sale of such
Registrable Shares by the Holder or Holders in accordance with the Holder’s or
Holders’ intended method or methods of distribution, and the Company shall:

(a) notify FBR and Selling Holders’ Counsel, in writing, at least ten
(10) Business Days prior to filing a Registration Statement, of its intention to
file a Registration Statement with the Commission and, at least five

 



--------------------------------------------------------------------------------

(5) Business Days prior to filing, provide a copy of the Registration Statement
to FBR, its counsel, and Selling Holders’ Counsel for review and comment;
prepare and file with the Commission, as specified in this Agreement, a
Registration Statement(s), which Registration Statement(s) (x) shall comply as
to form in all material respects with the requirements of the applicable form
and include all financial statements required by the Commission to be filed
therewith and (y) shall be reasonably acceptable to FBR, its counsel and Selling
Holders’ Counsel; notify FBR and Selling Holders’ Counsel in writing, at least
five (5) Business Days prior to filing of any amendment or supplement to such
Registration Statement and, at least three (3) Business Days prior to filing,
provide a copy of such amendment or supplement to FBR, its counsel and Selling
Holders’ Counsel for review and comment; promptly (but in any event, not later
than 24 hours) following receipt from the Commission, provide to FBR, its
counsel and Selling Holders’ Counsel copies of any comments made by the staff of
the Commission relating to such Registration Statement and of the Company’s
responses thereto for review and comment; and use its commercially reasonable
efforts to cause such Registration Statement to become effective as soon as
practicable after filing and to remain effective, subject to Section 5 hereof,
until the earlier of (i) such time as all Registrable Shares covered thereby
have been sold in accordance with the intended distribution of such Registrable
Shares, (ii) there are no Registrable Shares outstanding or (iii) the second
anniversary of the effective date of such Registration Statement (subject to
extension as provided in Section 5(c) hereof); provided, however, that the
Company shall not be required to cause the IPO Registration Statement to remain
effective for any period longer than 180 days following the effective date of
the IPO Registration Statement (subject to extension as provided in Section 5(c)
hereof); provided, further, that if the Company has an effective Shelf
Registration Statement on Form S-1 under the Securities Act and becomes eligible
to use Form S-3 or such other short-form registration statement form under the
Securities Act, the Company may, upon thirty (30) Business Days prior written
notice to all Holders, register any Registrable Shares registered but not yet
distributed under the effective Shelf Registration Statement on such a
short-form Shelf Registration Statement and, once the short-form Shelf
Registration Statement is declared effective, de-register such shares under the
previous Registration Statement or transfer the filing fees from the previous
Registration Statement (such transfer pursuant to Rule 429, if applicable)
unless any Holder registered under the initial Shelf Registration Statement
notifies the Company within twenty (20) Business Days of receipt of the Company
notice that such a registration under a new Registration Statement and
de-registration of the initial Shelf Registration Statement would interfere with
its distribution of Registrable Shares already in progress;

(b) subject to Section 4(i) hereof, (i) prepare and file with the Commission
such amendments and post-effective amendments to each such Registration
Statement as may be necessary to keep such Registration Statement effective for
the period described in Section 4(a) hereof; (ii) cause each Prospectus
contained therein to be supplemented by any required Prospectus supplement, and
as so supplemented to be filed pursuant to Rule 424 or any similar rule that may
be adopted under the Securities Act; and (iii) comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by each
Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the selling Holders thereof;

(c) furnish to the Holders, without charge, as many copies of each Prospectus,
including each preliminary Prospectus, and any amendment or supplement thereto
and such other documents as such Holder may reasonably request, in order to
facilitate the public sale or other disposition of the Registrable Shares; the
Company consents to the use of such Prospectus, including each preliminary
Prospectus, by the Holders, if any, in connection with the offering and sale of
the Registrable Shares covered by any such Prospectus;

(d) use its commercially reasonable efforts to register or qualify, or obtain
exemption from registration or qualification for, all Registrable Shares by the
time the applicable Registration Statement is declared effective by the
Commission under all applicable state securities or “blue sky” laws of such
jurisdictions as FBR or any Holder of Registrable Shares covered by a
Registration Statement shall reasonably request in writing, keep each such
registration or qualification or exemption effective during the period such
Registration Statement is required to be kept effective pursuant to Section 4(a)
and do any and all other acts and things that may be reasonably necessary or
advisable to enable such Holder to consummate the disposition in each such
jurisdiction of such



--------------------------------------------------------------------------------

Registrable Shares owned by such Holder; provided, however, that the Company
shall not be required to (i) qualify generally to do business in any
jurisdiction or to register as a broker or dealer in such jurisdiction where it
would not otherwise be required to qualify but for this Section 4(d) and except
as may be required by the Securities Act, (ii) subject itself to taxation in any
such jurisdiction, or (iii) submit to the general service of process in any such
jurisdiction;

(e) use its commercially reasonable efforts to cause all Registrable Shares
covered by such Registration Statement to be registered and approved by such
other governmental agencies or authorities as may be necessary to enable the
Holders thereof to consummate the disposition of such Registrable Shares;

(f) notify FBR and each Holder promptly (but in any event, not later than 24
hours) and, if requested by FBR or any Holder, confirm such advice in writing
(i) when a Registration Statement has become effective and when any
post-effective amendments and supplements thereto become effective, (ii) of the
issuance by the Commission or any state securities authority of any stop order
suspending the effectiveness of a Registration Statement or the initiation of
any proceedings for that purpose, (iii) of any request by the Commission or any
other federal, state or foreign governmental authority for amendments or
supplements to a Registration Statement or related Prospectus or for additional
information, (iv) of the happening of any event during the period a Registration
Statement is effective as a result of which such Registration Statement or the
related Prospectus or any document incorporated by reference therein contains
any untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading (which information shall be accompanied by an instruction to suspend
the use of the Prospectus until the requisite changes have been made) and (v) at
the request of any such Holder, promptly to furnish to such Holder a reasonable
number of copies of a supplement to or an amendment of such Prospectus as may be
necessary so that, as thereafter delivered to the purchaser of such securities,
such Prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading;

(g) make every reasonable effort to avoid the issuance of, or if issued, to
obtain the withdrawal of, any order enjoining or suspending the use or
effectiveness of a Registration Statement or suspending of the qualification (or
exemption from qualification) of any of the Registrable Shares for sale in any
jurisdiction, as promptly as practicable;

(h) upon request, furnish to each requesting Holder of Registrable Shares,
without charge, at least one conformed copy of each Registration Statement and
any post-effective amendment or supplement thereto (without documents
incorporated therein by reference or exhibits thereto, unless requested);

(i) except as provided in Section 5, upon the occurrence of any event
contemplated by Section 4(f)(iv) hereof, use its commercially reasonable efforts
to promptly prepare a supplement or post-effective amendment to a Registration
Statement or the related Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Shares, such Prospectus will not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;

(j) if requested by the representative of the underwriters, if any, or any
Holders of Registrable Shares being sold in connection with such offering,
(i) promptly incorporate in a Prospectus supplement or post-effective amendment
such information as the representative of the underwriters, if any, or such
Holders indicate relates to them or that they reasonably request be included
therein and (ii) make all required filings of such Prospectus supplement or such
post-effective amendment as soon as practicable after the Company has received
notification of the matters to be incorporated in such Prospectus supplement or
post-effective amendment;

 



--------------------------------------------------------------------------------

(k) in the case of an Underwritten Offering, use its commercially reasonable
efforts to furnish to each Holder of Registrable Shares covered by such
Registration Statement and the underwriters a signed counterpart, addressed to
each such Holder and the underwriters, of: (i) an opinion of counsel for the
Company, dated the date of each closing under the underwriting agreement,
reasonably satisfactory to such Holder and the underwriters; and (ii) a
“comfort” letter, dated the effective date of such Registration Statement and
the date of each closing under the underwriting agreement, signed by the
independent public accountants who have certified the Company’s financial
statements included in such Registration Statement, covering substantially the
same matters with respect to such Registration Statement (and the Prospectus
included therein) and with respect to events subsequent to the date of such
financial statements, as are customarily covered in accountants’ letters
delivered to underwriters in underwritten public offerings of securities and
such other financial matters as such Holder and the underwriters may reasonably
request;

(l) enter into customary agreements (including in the case of an Underwritten
Offering, an underwriting agreement in customary form) and take all other action
in connection therewith in order to expedite or facilitate the distribution of
the Registrable Shares included in such Registration Statement and, in the case
of an Underwritten Offering, make representations and warranties to the Holders
covered by such Registration Statement and to the underwriters in such form and
scope as are customarily made by issuers to underwriters in underwritten
offerings and confirm the same to the extent customary if and when requested;

(m) make available for inspection by representatives of the Holders and the
representative of any underwriters participating in any disposition pursuant to
a Registration Statement and any special counsel or accountants retained by such
Holders or underwriters, all financial and other records, pertinent corporate
documents and properties of the Company and cause the respective officers,
directors and employees of the Company to supply all information reasonably
requested by any such representatives, the representative of the underwriters,
counsel thereto or accountants in connection with a Registration Statement;
provided, however, that such records, documents or information that the Company
determines, in good faith, to be confidential and notifies such representatives,
representative of the underwriters, counsel thereto or accountants are
confidential shall not be disclosed by the representatives, representative of
the underwriters, counsel thereto or accountants unless (i) the disclosure of
such records, documents or information is necessary to avoid or correct a
misstatement or omission in a Registration Statement or Prospectus, (ii) the
release of such records, documents or information is ordered pursuant to a
subpoena or other order from a court of competent jurisdiction, or (iii) such
records, documents or information have been generally made available to the
public;

(n) use its commercially reasonable efforts (including, without limitation,
seeking to cure any deficiencies cited by the exchange or market in the
Company’s listing or inclusion application) to list or include all Registrable
Shares on the New York Stock Exchange or The Nasdaq Stock Market;

(o) prepare and file in a timely manner all documents and reports required by
the Exchange Act and, to the extent the Company’s obligation to file such
reports pursuant to Section 15(d) of the Exchange Act expires prior to the
expiration of the effectiveness period of the Registration Statement as required
by Section 4(a) hereof, the Company shall register the Registrable Shares under
the Exchange Act and shall maintain such registration through the effectiveness
period required by Section 4(a) hereof;

(p) provide a CUSIP number for all Registrable Shares, not later than the
effective date of the Registration Statement;

(q) (i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, (ii) make generally
available to its stockholders, as soon as reasonably practicable, earnings
statements covering at least 12 months that satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 (or any similar rule
promulgated under the Securities Act ) thereunder, but in no event later than
forty-five (45) days after the end of each fiscal year of the Company and
(iii) not file any Registration Statement or Prospectus or amendment or
supplement to such Registration Statement or Prospectus to which any Holder of

 



--------------------------------------------------------------------------------

Registrable Shares covered by any Registration Statement shall have reasonably
objected on the grounds that such Registration Statement or Prospectus or
amendment or supplement does not comply in all material respects with the
requirements of the Securities Act, such Holder having been furnished with a
copy thereof at least two (2) Business Days prior to the filing thereof;

(r) provide and cause to be maintained a registrar and transfer agent for all
Registrable Shares covered by any Registration Statement from and after a date
not later than the effective date of such Registration Statement;

(s) in connection with any sale or transfer of the Registrable Shares (whether
or not pursuant to a Registration Statement) that will result in the security
being delivered no longer being Registrable Shares, cooperate with the Holders
and the representative of the underwriters, if any, to facilitate the timely
preparation and delivery of certificates representing the Registrable Shares to
be sold, which certificates shall not bear any transfer restrictive legends
(other than as required by The Depository Trust Company or the Company’s
Charter) and to enable such Registrable Shares to be in such denominations and
registered in such names as the representative of the underwriters, if any, or
the Holders may request at least two (2) Business Days prior to any sale of the
Registrable Shares;

(t) in connection with the initial filing of a Shelf Registration Statement and
each amendment thereto with the Commission pursuant to Section 2(a) hereof,
prepare and, within one Business Day of such filing with the Commission, file
with the NASD all forms and information required or requested by the NASD in
order to obtain written confirmation from the NASD that the NASD does not object
to the fairness and reasonableness of the underwriting terms and arrangements
(or any deemed underwriting terms and arrangements) (each such written
confirmation, a “No Objections Letter”) relating to the resale of Registrable
Shares pursuant to the Shelf Registration Statement, including, without
limitation, information provided to the NASD through its COBRADesk system, and
pay all costs, fees and expenses incident to the NASD’s review of the Shelf
Registration Statement and the related underwriting terms and arrangements,
including, without limitation, all filing fees associated with any filings or
submissions to the NASD and the legal expenses, filing fees and other
disbursements of FBR and any other NASD member that is the holder of, or is
affiliated or associated with an owner of, Registrable Shares included in the
Shelf Registration Statement (including in connection with any initial or
subsequent member filing);

(u) in connection with the initial filing of a Shelf Registration Statement and
each amendment thereto with the Commission pursuant to Section 2(a) hereof,
provide to FBR and its representatives, the opportunity to conduct due
diligence, including, without limitation, an inquiry of the Company’s financial
and other records, and make available members of its management for questions
regarding information which FBR may request in order to fulfill any due
diligence obligation on its part, and, concurrent with the initial filing of a
Shelf Registration Statement with the Commission pursuant to Section 2(a)
hereof, pay the sum of $75,000 to FBR, by wire transfer of immediately available
funds, to cover FBR’s costs and expenses associated with its due diligence
review of the Shelf Registration Statement and the information contained
therein; and

(w) upon effectiveness of the first Registration Statement filed under this
Agreement, the Company will take such actions and make such filings as are
necessary to effect the registration of the Common Stock under the Exchange Act
simultaneously with or immediately following the effectiveness of the
Registration Statement.

The Company may require the Holders to furnish to the Company such information
regarding the proposed distribution by such Holder of such Registrable Shares as
the Company may from time to time reasonably request in writing or as shall be
required to effect the registration of the Registrable Shares, and no Holder
shall be entitled to be named as a selling stockholder in any Registration
Statement and no Holder shall be entitled to use the Prospectus forming a part
thereof if such Holder does not provide such information to the Company. Each
Holder further agrees to furnish promptly to the Company in writing all
information required from time to time to make the information previously
furnished by such Holder not misleading.

 



--------------------------------------------------------------------------------

Each Holder agrees that, upon receipt of any written notice from the Company of
the happening of any event of the kind described in Section 4(f)(iii) or
4(f)(iv) hereof, such Holder will immediately discontinue disposition of
Registrable Shares pursuant to a Registration Statement until such Holder’s
receipt of the copies of the supplemented or amended Prospectus. If so directed
by the Company, such Holder will deliver to the Company (at the expense of the
Company) all copies in its possession, other than permanent file copies then in
such Holder’s possession, of the Prospectus covering such Registrable Shares
current at the time of receipt of such notice.

 

5. Black-Out Period

(a) Subject to the provisions of this Section 5 and a good faith determination
by a majority of the independent members of the Board of Directors of the
Company that it is in the best interests of the Company to suspend the use of
the Registration Statement, following the effectiveness of a Registration
Statement (and the filings with any international, federal or state securities
commissions), the Company, by written notice to FBR and the Holders, may direct
the Holders to suspend sales of the Registrable Shares pursuant to a
Registration Statement for such times as the Company reasonably may determine is
necessary and advisable (but in no event for more than an aggregate of ninety
(90) days in any consecutive twelve (12)-month period commencing on the Closing
Date or more than forty-five (45) days in any consecutive 90-day period), if any
of the following events shall occur: (i) the representative of the underwriters
of an Underwritten Offering of primary shares by the Company has advised the
Company that the sale of Registrable Shares pursuant to the Registration
Statement would have a material adverse effect on the Company’s initial public
offering; (ii) the majority of the independent members of the Board of Directors
of the Company shall have determined in good faith that (A) the offer or sale of
any Registrable Shares would materially impede, delay or interfere with any
proposed material financing, offer or sale of securities, acquisition, corporate
reorganization or other material transaction involving the Company, (B) after
the advice of counsel, the sale of Registrable Shares pursuant to the
Registration Statement would require disclosure of non-public material
information not otherwise required to be disclosed under applicable law, and
(C) (x) the Company has a bona fide business purpose for preserving the
confidentiality of such transaction, (y) disclosure would have a material
adverse effect on the Company or the Company’s ability to consummate such
transaction, or (z) renders the Company unable to comply with Commission
requirements, in each case under circumstances that would make it impractical or
inadvisable to cause the Registration Statement (or such filings) to become
effective or to promptly amend or supplement the Registration Statement on a
post-effective basis, as applicable; or (iii) the majority of the independent
members of the Board of Directors of the Company shall have determined in good
faith, after the advice of counsel, that it is required by law, rule or
regulation or that it is in the best interests of the Company to supplement the
Registration Statement or file a post-effective amendment to the Registration
Statement in order to incorporate information into the Registration Statement
for the purpose of (1) including in the Registration Statement any prospectus
required under Section 10(a)(3) of the Securities Act; (2) reflecting in the
prospectus included in the Registration Statement any facts or events arising
after the effective date of the Registration Statement (or of the most-recent
post-effective amendment) that, individually or in the aggregate, represents a
fundamental change in the information set forth therein; or (3) including in the
prospectus included in the Registration Statement any material information with
respect to the plan of distribution not disclosed in the Registration Statement
or any material change to such information. Upon the occurrence of any such
suspension, the Company shall use its best efforts to cause the Registration
Statement to become effective or to promptly amend or supplement the
Registration Statement on a post-effective basis or to take such action as is
necessary to make resumed use of the Registration Statement compatible with the
Company’s best interests, as applicable, so as to permit the Holders to resume
sales of the Registrable Shares as soon as possible.

(b) In the case of an event that causes the Company to suspend the use of a
Registration Statement pursuant to Section 5(a) (a “Suspension Event”), the
Company shall give written notice (a “Suspension Notice”) to FBR and the Holders
to suspend sales of the Registrable Shares and such notice shall state generally
the basis for the notice and that such suspension shall continue only for so
long as the Suspension Event or its effect is continuing and the Company is
using its best efforts and taking all reasonable steps to terminate suspension
of the use of the

Registration Statement as promptly as possible. The Holders shall not effect any
sales of the Registrable Shares

 



--------------------------------------------------------------------------------

pursuant to such Registration Statement (or such filings) at any time after it
has received a Suspension Notice from the Company and prior to receipt of an End
of Suspension Notice (as defined below). If so directed by the Company, each
Holder will deliver to the Company (at the expense of the Company) all copies
other than permanent file copies then in such Holder’s possession of the
Prospectus covering the Registrable Shares at the time of receipt of the
Suspension Notice. The Holders may recommence effecting sales of the Registrable
Shares pursuant to the Registration Statement (or such filings) following
further written notice to such effect (an “End of Suspension Notice”) from the
Company, which End of Suspension Notice shall be given by the Company to the
Holders and FBR in the manner described above promptly following the conclusion
of any Suspension Event and its effect.

(c) Notwithstanding any provision herein to the contrary, if the Company shall
give a Suspension Notice pursuant to this Section 5, the Company agrees that it
shall extend the period of time during which the applicable Registration
Statement shall be maintained effective pursuant to this Agreement by the number
of days during the period from the date of receipt by the Holders of the
Suspension Notice to and including the date of receipt by the Holders of the End
of Suspension Notice and copies of the supplemented or amended Prospectus
necessary to resume sales.

 

6. Indemnification and Contribution

(a) The Company agrees to indemnify and hold harmless (i) each Holder of
Registrable Shares and any underwriter (as determined in the Securities Act) for
such Holder (including, if applicable, FBR), (ii) each Person, if any, who
controls (within the meaning of Section 15 of the Securities Act or
Section 20(a) of the Exchange Act), any such Person described in clause (i) (any
of the Persons referred to in this clause (ii) being hereinafter referred to as
a “Controlling Person”), and (iii) the respective officers, directors, partners,
members employees, representatives and agents of any such Person or any
Controlling Person (any Person referred to in clause (i), (ii) or (iii) may
hereinafter be referred to as a “Purchaser Indemnitee”), to the fullest extent
lawful, from and against any and all losses, claims, damages, judgments,
actions, out-of-pocket expenses, and other liabilities (the “Liabilities”),
including without limitation and as incurred, reimbursement of all reasonable
costs of investigating, preparing, pursuing or defending any claim or action, or
any investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any
Purchaser Indemnitee, joint or several, directly or indirectly related to, based
upon, arising out of or in connection with any untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement or
Prospectus (as amended or supplemented if the Company shall have furnished to
such Purchaser Indemnitee any amendments or supplements thereto), or any
preliminary Prospectus or any other document used to sell the Shares, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except insofar as such
Liabilities arise out of or are based upon (i) any untrue statement or omission
or alleged untrue statement or omission made in reliance upon and in conformity
with information relating to any Purchaser Indemnitee furnished to the Company
or any underwriter in writing by such Purchaser Indemnitee expressly for use
therein, or (ii) any untrue statement contained in or omission from a
preliminary Prospectus if a copy of the Prospectus (as then amended or
supplemented, if the Company shall have furnished to or on behalf of the Holder
participating in the distribution relating to the relevant Registration
Statement any amendments or supplements thereto) was not sent or given by or on
behalf of such Holder to the Person asserting any such Liabilities who purchased
Shares, if such Prospectus (or Prospectus as amended or supplemented) is
required by law to be sent or given at or prior to the written confirmation of
the sale of such Shares to such Person and the untrue statement contained in or
omission from such preliminary Prospectus was corrected in the Prospectus (or
the Prospectus as amended or supplemented). The Company shall notify the Holders
promptly of the institution, threat or assertion of any claim, proceeding
(including any governmental investigation), or litigation of which it shall have
become aware in connection with the matters addressed by this Agreement which
involves the Company or a Purchaser Indemnitee. The indemnity provided for
herein shall remain in full force and effect regardless of any investigation
made by or on behalf of any Purchaser Indemnitee.

(b) In connection with any Registration Statement in which a Holder of
Registrable Shares is participating, such Holder agrees, severally and not
jointly, to indemnify and hold harmless the Company, each Person who

 



--------------------------------------------------------------------------------

controls the Company within the meaning of Section 15 of the Securities Act or
Section 20(a) of the Exchange Act and the respective partners, directors,
officers, members, representatives, employees and agents of such Person or
Controlling Person to the same extent as the foregoing indemnity from the
Company to each Purchaser Indemnitee, but only with reference to untrue
statements or omissions or alleged untrue statements or omissions made in
reliance upon and in strict conformity with information relating to such
Purchaser Indemnitee furnished to the Company in writing by such Purchaser
Indemnitee expressly for use in any Registration Statement or Prospectus, any
amendment or supplement thereto or any preliminary Prospectus. The liability of
any Purchaser Indemnitee pursuant to this paragraph shall in no event exceed the
net proceeds received by such Purchaser Indemnitee from sales of Registrable
Shares giving rise to such obligations.

(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnity may be sought pursuant to paragraph (a) or
(b) above, such Person (the “Indemnified Party”), shall promptly notify the
Person against whom such indemnity may be sought (the “Indemnifying Party”), in
writing of the commencement thereof (but the failure to so notify an
Indemnifying Party shall not relieve it from any liability which it may have
under this Section 6, except to the extent the Indemnifying Party is materially
prejudiced by the failure to give notice), and the Indemnifying Party, upon
request of the Indemnified Party, shall retain counsel reasonably satisfactory
to the Indemnified Party to represent the Indemnified Party and any others the
Indemnifying Party may reasonably designate in such proceeding and shall pay the
reasonable fees and expenses actually incurred by such counsel related to such
proceeding. Notwithstanding the foregoing, in any such proceeding, any
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party,
unless (i) the Indemnifying Party and the Indemnified Party shall have mutually
agreed in writing to the contrary, (ii) the Indemnifying Party failed within a
reasonable time after notice of commencement of the action to assume the defense
and employ counsel reasonably satisfactory to the Indemnified Party, (iii) the
Indemnifying Party and its counsel do not actively and vigorously pursue the
defense of such action or (iv) the named parties to any such action (including
any impleaded parties), include both such Indemnified Party and the Indemnifying
Party, or any Affiliate of the Indemnifying Party, and such Indemnified Party
shall have been reasonably advised by counsel that, either (x) there may be one
or more legal defenses available to it which are different from or additional to
those available to the Indemnifying Party or such Affiliate of the Indemnifying
Party or (y) a conflict may exist between such Indemnified Party and the
Indemnifying Party or such Affiliate of the Indemnifying Party (in which case
the Indemnifying Party shall not have the right to assume nor direct the defense
of such action on behalf of such Indemnified Party, it being understood,
however, that the Indemnifying Party shall not, in connection with any one such
action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel), for all such Indemnified Parties, which firm
shall be designated in writing by those Indemnified Parties who sold a majority
of the Registrable Shares sold by all such Indemnified Parties and any such
separate firm for the Company, the directors, the officers and such control
Persons of the Company as shall be designated in writing by the Company). The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, but if settled with such consent or if there is a final judgment for
the plaintiff, the Indemnifying Party agrees to indemnify any Indemnified Party
from and against any loss or liability by reason of such settlement or judgment.
No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending or threatened proceeding
in respect of which any Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such proceeding.

(d) If the indemnification provided for in paragraphs (a) and (b) of this
Section 6 is for any reason held to be unavailable to an Indemnified Party in
respect of any Liabilities referred to therein (other than by reason of the
exceptions provided therein) or is insufficient to hold harmless a party
indemnified thereunder, then each Indemnifying Party under such paragraphs, in
lieu of indemnifying such Indemnified Party thereunder, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Liabilities
(i) in such

 



--------------------------------------------------------------------------------

proportion as is appropriate to reflect the relative benefits of the Indemnified
Party on the one hand and the Indemnifying Party(ies) on the other in connection
with the statements or omissions that resulted in such Liabilities, or (ii) if
the allocation provided by clause (i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Indemnifying
Party(ies) and the Indemnified Party, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and any
Purchaser Indemnitees on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company or by such Purchaser Indemnitees and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

(e) The parties agree that it would not be just and equitable if contribution
pursuant to this Section 6 were determined by pro rata allocation (even if such
Indemnified Parties were treated as one entity for such purpose), or by any
other method of allocation that does not take account of the equitable
considerations referred to in paragraph 6(d) above. The amount paid or payable
by an Indemnified Party as a result of any Liabilities referred to paragraph
6(d) shall be deemed to include, subject to the limitations set forth above, any
reasonable legal or other expenses actually incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 6, in no event shall a Purchaser
Indemnitee be required to contribute any amount in excess of the amount by which
proceeds received by such Purchaser Indemnitee from sales of Registrable Shares
exceeds the amount of any damages that such Purchaser Indemnitee has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. For purposes of this Section 6, each Person, if
any, who controls (within the meaning of Section 15 of the Act or Section 20(a)
of the Exchange Act) FBR or a Holder of Registrable Shares shall have the same
rights to contribution as FBR or such Holder, as the case may be, and each
Person, if any, who controls (within the meaning of Section 15 of the Act or
Section 20(a) of the Exchange Act) the Company, and each officer, director,
partner, employee, representative, agent or manager of the Company shall have
the same rights to contribution as the Company. Any party entitled to
contribution will, promptly after receipt of notice of commencement of any
action, suit or proceeding against such party in respect of which a claim for
contribution may be made against another party or parties, notify each party or
parties from whom contribution may be sought, but the omission to so notify such
party or parties shall not relieve the party or parties from whom contribution
may be sought from any obligation it or they may have under this Section 6 or
otherwise, except to the extent that any party is materially prejudiced by the
failure to give notice. No Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act), shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

(f) The indemnity and contribution agreements contained in this Section 6 will
be in addition to any liability which the Indemnifying Parties may otherwise
have to the Indemnified Parties referred to above. The Purchaser Indemnitee’s
obligations to contribute pursuant to this Section 6 are several in proportion
to the respective number of Shares sold by each of the Purchaser Indemnitees
hereunder and not joint.

 

7. Market Stand-off Agreement

Each Holder that elects to include Registrable Shares in an IPO Registration
Statement of the Company hereby agrees that it shall not, to the extent
requested by the Company or an underwriter of securities of the Company,
directly or indirectly sell, offer to sell (including without limitation any
short sale), grant any option or otherwise transfer or dispose of any
Registrable Shares or other shares of Common Stock of the Company or any
securities convertible into or exchangeable or exercisable for shares of Common
Stock of the Company then owned by such Holder (other than to donees or partners
of the Holder who agree to be similarly bound) for a period of up to one hundred
and eighty (180) days, or such shorter period as an underwriter may require,
following the effective date of an IPO Registration Statement of the Company
filed under the Securities Act; provided, however, that:

(a) the restrictions above shall not apply to Registrable Shares sold pursuant
to the IPO Registration Statement;

 



--------------------------------------------------------------------------------

(b) all executive officers and directors of the Company then holding shares of
Common Stock of the Company or securities convertible into or exchangeable or
exercisable for shares of Common Stock of the Company enter into similar
agreements;

(c) the Holders shall be allowed any concession or proportionate release allowed
to any officer or director that entered into similar agreements (with such
proportion being determined by dividing the number of shares being released with
respect to such officer or director by the total number of issued and
outstanding shares held by such officer or director); provided, that nothing in
this Section 7(c) shall be construed as a right to proportionate release for the
executive officers and directors of the Company upon the expiration of the
60-day period applicable to all Holders other than the executive officers and
directors of the Company;

(d) this Section 7 shall not be applicable if a Shelf Registration Statement of
the Company filed under the Securities Act has been declared effective prior to
the filing of an IPO Registration Statement.

In order to enforce the foregoing covenant, the Company shall have the right to
place restrictive legends on the certificates representing the securities
subject to this Section 7 and to impose stop transfer instructions with respect
to the Registrable Shares and such other securities of each Holder (and the
securities of every other Person subject to the foregoing restriction) until the
end of such period.

 

8. Termination of the Company’s Obligation

The Company shall have no obligation pursuant to this Agreement at such time as
no Registrable Securities are outstanding; provided that the Company’s
obligations under Sections 3, 6 and 10 of the Agreement shall remain in full
force and effect.

 

9. Limitations on Subsequent Registration Rights

From and after the date of this Agreement, except pursuant to that certain
registration rights agreement, dated of even date herewith, among the Company,
Forest Holdings LLC and Forest Holdings (ERISA) LLC, the Company shall not,
without the prior written consent of Holders beneficially owning not less than a
majority of the then outstanding Registrable Shares (provided, however, that for
purposes of this Section 9, Registrable Shares that are owned, directly or
indirectly, by an Affiliate of the Company shall not be deemed to be
outstanding), enter into any agreement with any holder or prospective holder of
any securities of the Company that would allow such holder or prospective holder
(a) to include such securities in any Registration Statement filed pursuant to
the terms hereof, unless under the terms of such agreement, such holder or
prospective holder may include such securities in any such registration only to
the extent that the inclusion of his securities will not reduce the amount of
Registrable Shares of the Holders that is included, or (b) to have his
securities registered on a registration statement that could be declared
effective prior to, or within one hundred eighty (180) days of, the effective
date of any Registration Statement filed pursuant to this Agreement.

 

10. Miscellaneous

(a) Remedies. In the event of a breach by the Company of any of its obligations
under this Agreement, each Holder, in addition to being entitled to exercise all
rights provided herein or, in the case of FBR, in the Purchase/Placement
Agreement, or granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. Subject to Section 6,
the Company agrees that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agree that, in the event of any action for specific
performance in respect of such breach, it shall waive the defense that a remedy
at law would be adequate.

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to or departures from the provisions hereof may not be
given, without the written consent of the Company and Holders beneficially
owning not less than a majority of the then outstanding Registrable Shares;
provided, however, that for purposes of this

Section 10(b), Registrable Shares that are owned, directly or indirectly, by an
Affiliate of the Company shall not

 



--------------------------------------------------------------------------------

be deemed to be outstanding. No amendment shall be deemed effective unless it
applies uniformly to all Holders. Notwithstanding the foregoing, a waiver or
consent to or departure from the provisions hereof with respect to a matter that
relates exclusively to the rights of a Holder whose securities are being sold
pursuant to a Registration Statement and that does not directly or indirectly
affect, impair, limit or compromise the rights of other Holders may be given by
such Holder; provided that the provisions of this sentence may not be amended,
modified or supplemented except in accordance with the provisions of the
immediately preceding sentence.

(c) Notices. All notices and other communications, provided for or permitted
hereunder shall be made in writing by delivered by facsimile (with receipt
confirmed), overnight courier or registered or certified mail, return receipt
requested, or by telegram

(i) if to a Holder, at the most current address given by the transfer agent and
registrar of the Shares to the Company;

with a copy to:

Hogan & Hartson L.L.P.

555 Thirteenth Street, NW

Washington, D.C. 20004

Attention: Stuart A. Barr, Esq.

facsimile: 202-637-5910;

and

(ii) if to the Company or FBR at the offices of the Company or FBR at:

1001 Nineteenth Street, North

Arlington, Virginia 22209

Attention: Compliance Department

facsimile: 703-312-9698;

with a copy to each of:

Hunton & Williams LLP

951 East Byrd Street

Richmond, Virginia 23219

Attention: Daniel M. LeBey, Esq.

facsimile: 804-343-4541;

and

Hogan & Hartson L.L.P.

555 Thirteenth Street, NW

Washington, D.C. 20004

Attention: Stuart A. Barr, Esq.

facsimile: 202-637-5910.

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto,
including, without limitation and without the need for an express assignment or
assumption, subsequent Holders. The Company agrees that the Holders shall be
third party beneficiaries to the agreements made hereunder by FBR and the
Company, and each Holder shall have the right to enforce such agreements
directly to the extent it deems such enforcement necessary or advisable to
protect its rights hereunder; provided, however, that such Holder fulfills all
of its obligations hereunder.

 



--------------------------------------------------------------------------------

(e) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(f) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(g) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY STATE COURT IN THE STATE OF NEW YORK OR ANY FEDERAL COURT
SITTING IN NEW YORK IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, AND IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(h) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties hereto that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

(i) Entire Agreement. This Agreement, together with the Purchase/Placement
Agreement, is intended by the parties hereto as a final expression of their
agreement, and is intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein.

(j) Registrable Shares Held by the Company or its Affiliates. Whenever the
consent or approval of Holders of a specified percentage of Registrable Shares
is required hereunder, Registrable Shares held by the Company or its Affiliates
shall not be counted in determining whether such consent or approval was given
by the Holders of such required percentage.

(k) Adjustment for Stock Splits, etc. Wherever in this Agreement there is a
reference to a specific number of shares or liquidated damages payable with
respect to any Registrable Shares, then upon the occurrence of any subdivision,
combination, or stock dividend of such shares, the specific number of shares or
amount of liquidated damages payable with respect to any Registrable Shares so
referenced in this Agreement shall automatically be proportionally adjusted to
reflect the effect on the outstanding shares of such class or series of stock by
such subdivision, combination, or stock dividend.

(l) Survival. This Agreement is intended to survive the consummation of the
transactions contemplated by the Purchase/Placement Agreement. The
indemnification and contribution obligations under Section 6 of this Agreement
shall survive the termination of the Company’s obligations under Section 2 of
this Agreement.

 



--------------------------------------------------------------------------------

(m) Attorneys’ Fees. In any action or proceeding brought to enforce any
provision of this Agreement, or where any provision hereof is validly asserted
as a defense, the prevailing party, as determined by the court, shall be
entitled to recover its reasonable attorneys’ fees in addition to any other
available remedy.

(n) Waiver of Jury Trial. Each of the parties hereby irrevocably waives any and
all right to trial by jury in any legal proceeding arising out of or in
connection with this agreement and the transactions contemplated hereby.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

FBR CAPITAL MARKETS CORPORATION By:   /S/  WILLIAM J. GINIVAN

Name:

  William J. Ginivan

Title:

 

Senior Vice President,

General Counsel and Secretary

 

FRIEDMAN, BILLINGS, RAMSEY & CO., INC. By:   /S/  JAMES R. KLEEBLATT

Name:

  James R. Kleeblatt

Title:

  Senior Managing Director

 